 1   STEVEN L. DERBY, ESQ. (SBN 148372)
     CELIA McGUINNESS, ESQ. (SBN 159420)
 2   DEBORAH D. GETTLEMAN, ESQ. (SBN 267309)
     DERBY, McGUINNESS & GOLDSMITH, LLP
 3   300 Lakeside Drive Suite 1000
     Oakland, CA 94612
 4   Telephone: (510) 987-8778
     Facsimile: (510) 359-4414
 5   Email: info@dmglawfirm.com

 6   Attorneys for Plaintiffs
     WILLIE HOLSTON and ANGELA HOLSTON
 7
     Eli A. Gordon (SBN 252823)
 8   Eli.Gordon@kts-law.com
     Judy Y. Chiang (SBN 210648)
 9   Judy.Chiang@kts-law.com
     KIMBALL, TIREY & ST. JOHN LLP
10   915 Wilshire Boulevard, Suite 1650
     Los Angeles, CA 90017
11   Telephone: (213) 337-0050
     Facsimile: (213) 929-2212
12
     Attorneys for Defendant
13   SOLANO CAROLINA PARTNERS, L.P.

14   Talia L. Delanoy (SBN 239973)
     GORDON REES SCULLY MANSUKHANI, LLP
15   3 Parkcenter Drive, Suite 200
     Sacramento, CA 95825
16   Telephone: (916) 565-2900
     Facsimile: (916) 920-4402
17   Email: tdelanoy@grsm.com

18   Attorneys for Defendant
     JOHN STEWART COMPANY
19

20                                UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF CALIFORNIA
21

22   WILLIE HOLSTON and ANGELA                 CASE NO. 2:19-cv-01954-JAM-EFB
     HOLSTON
23
     Plaintiffs,
24                                            ORDER TO FILE FIRST AMENDED
     v.                                       COMPLAINT
25
     SOLANO CAROLINA PARTNERS, L.P.;
26   JOHN STEWART CO. (aka The John
     Stewart Company); and DOES 1-20,         Complaint Filed: September 25, 2019
27   INCLUSIVE,

28           Defendants.


     [PROPOSED] ORDER TO FILE FIRST AMENDED              C:\Users\hvine\Desktop\19cv1954.o.2520.docx.docx
     COMPLAINT
 1                                               ORDER

 2          Based on the written stipulation of the parties and good cause appearing in support

 3   thereof, Plaintiffs may file an amended complaint in the form of the First Amended Complaint

 4   attached hereto as Exhibit A.

 5

 6          IT IS SO ORDERED.

 7

 8   Dated: 2/5/2020
                                              /s/ John A. Mendez____________
 9                                            United Stated District Court Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     [PROPOSED] ORDER TO FILE FIRST AMENDED           2
     COMPLAINT
